19-23480-rdd        Doc 40       Filed 09/09/19       Entered 09/09/19 13:59:57             Main Document
                                                     Pg 1 of 8



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re:                                                                Chapter 7

J.P.R. MECHANICAL INC.                                                Case No.: 19-23480-RDD
d/b/a JPR MECHANICAL, et al.,                                         (Jointly Administered)

                                    Debtors.
--------------------------------------------------------------x
  ORDER PURSUANT TO SECTIONS 105, 363, 365 AND 506 OF THE BANKRUPTCY
   CODE AUTHORIZING THE TRUSTEE TO COMPLETE A TRANSACTION WITH
      SKANSKA MOYNIHAN TRAIN HALL BUILDERS, A JOINT VENTURE, AND
                                          SHORTENING NOTICE

        Upon the motion [Dkt. No. 28] (the “Motion”)1 of Marianne T. O’Toole, solely in her

capacity as the Chapter 7 trustee (“Trustee”) of the jointly-administered estates of J.P.R.

Mechanical Inc. d/b/a JPR Mechanical (the “JPR Mechanical”), J.P.R. Mechanical Services, Inc.

(“JPR Mechanical Services”) and J&G Group Inc. (“J&G” and, together with JPR Mechanical and

JPR Mechanical Services, the “Debtors”) seeking entry of an order pursuant to §§ 105, 363, 365

and 506 of title 11 of the United States Code (the “Bankruptcy Code”) and Rules 2002, 6004 and

6006 of the Federal Rules of Bankruptcy Procedure (the“Bankruptcy Rules”), authorizing the

Trustee to complete a certain Transaction with Skanska Moynihan Train Hall Builders, a Joint

Venture (“Skanska”) as described in the Motion (the “Skanska Transaction”); and upon the

Trustee’s motion for an order scheduling a hearing on the Motion on shortened and limited notice

[Dkt. No. 29] (the “Motion to Shorten”); and upon the Notice of Hearing on the Motion and Motion

to Shorten [Dkt. No. 30] (the “Notice”) and the Affidavit of Service evidencing proof of service

of the Motion, the Motion to Shorten and the Notice [Dkt. No. 35]; and upon the limited objection

to the Motion filed on behalf of Dime Community Bank [Dkt. No. 37] (the “Dime Objection”);


1
        Capitalized terms that are not otherwise defined herein shall have the same meanings ascribed to them in
        the Motion.
19-23480-rdd     Doc 40     Filed 09/09/19    Entered 09/09/19 13:59:57        Main Document
                                             Pg 2 of 8


and upon the limited objection to the Motion filed on behalf of Fidelity and Deposit Company of

Maryland [Dkt. No. 38] (“Surety Objection”); and upon the hearing held by the Court on the

Motion to Shorten and the Motion on September 9, 2019 (the “Hearing”), the record of which is

incorporated herein by reference; and upon the withdrawal of the Dime Objection and the Surety

Objection at the Hearing; and no other objections to the Motion having been made; and after due

deliberation thereon and good and sufficient cause appearing therefor, it is hereby

FOUND AND DETERMINED THAT:

       A.      This Court has jurisdiction over the Motion to Shorten and the Motion and the relief

requested therein pursuant to 28 U.S.C. §§ 157(a)-(b) and 1334(b).

       B.      Consideration of the Motion to Shorten and the Motion and the relief requested

therein is a core proceeding pursuant to 28 U.S.C. § 157(b).

       C.      Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

       D.      Notice of the Motion to Shorten and the Motion and the relief requested therein was

adequate and no other or further notice is required.

       E.      The Skanska Transaction was negotiated, proposed and entered into by the Trustee

and Skanska in good faith, without collusion or fraud, and from arms’-length bargaining positions.

       F.      Skanska is a “good faith purchaser” acting in good faith within the meaning of

section 363(m) of the Bankruptcy Code and, as such, is entitled to all the protections afforded

thereby.

       G.      In the absence of any person obtaining a stay pending appeal, effective upon the

delivery of the Payment, it shall be deemed that neither the Trustee, nor Skanska, have engaged in

any conduct that would cause or permit the Skanska Transaction to be avoided or costs and

damages to be imposed under section 363(n) of the Bankruptcy Code.




                                                 2
19-23480-rdd      Doc 40     Filed 09/09/19     Entered 09/09/19 13:59:57      Main Document
                                               Pg 3 of 8


       H.      The Payment in respect of the Fans was not controlled by any agreement among

potential purchasers and neither the Trustee nor Skanska have engaged in collusion, fraud, or any

conduct that would cause or permit the Skanska Transaction to be avoided or costs and damages

to be imposed under section 363(n) of the Bankruptcy Code or that would prevent the application

of section 363(m) of the Bankruptcy Code.

       I.      The Trustee has articulated good and sufficient reasons for this Court to grant the

relief requested in the Motion to Shorten and the Motion, including, without limitation, that the

Trustee has satisfied one or more of the grounds for the Skanska Transaction to be free and clear

of all Claims on, in or against the Fans under section 363(f) of the Bankruptcy Code and that such

Transaction is an exercise of the Trustee’s good business judgment.

       J.      The legal and factual bases set forth in the Motion and on the record at the Hearing

establish just cause for the relief granted herein.

NOW THEREFORE, IT IS HEREBY ORDERED THAT:

       A. The Motion to Shorten is granted.

       B.1 Pursuant to sections 105(a), 363(b) and 363(f) of the Bankruptcy Code, the Trustee is

authorized to enter into and complete the Skanska Transaction and transfer the Fans, including all

related manufacturer’s warranties and extended warranties, to Skanska for the sum of $215,000

(the “Payment”), which shall be made to the Trustee by wire transfer upon entry of this Order

(assuming no stay of this Order is then in effect) and prior to the pickup of the Fans. The Payment

shall be deposited by the Trustee in an account maintained by the Trustee for the estate of JPR

Mechanical and shall not be otherwise used by the Trustee without further order of this Court.




                                                      3
19-23480-rdd     Doc 40        Filed 09/09/19    Entered 09/09/19 13:59:57        Main Document
                                                Pg 4 of 8


       2. The Payment provided by Skanska in connection with the Skanska Transaction is fair

and reasonable and constitutes reasonably equivalent value under the Bankruptcy Code and the

Uniform Fraudulent Conveyance Act.

       3. The Fans shall be transferred to Skanska in accordance with the terms of this Order and

the Skanka Transaction, and upon clearance of the Payment, such transfer shall (a) be valid, legal

binding and effective and (b) vest Skanska with any and all right, title and interest of the Debtors

and the Trustee in the Fans.

       4. The transfer of the Fans to Skanska shall be free and clear of all Claims on, in or against

the Fans (including Claims of any Governmental Authorities (as hereinafter defined)) in

accordance with section 363(f) of the Bankruptcy Code, with all such Claims to attach to the

Payment, upon its clearance, with the same validity, force and effect, in the same amount and

priority, as such Claims existed as of the date the Debtors filed their petitions for relief with this

Court, subject to any claims and defenses the Debtors and/or the Trustee may possess with respect

thereto, in each case immediately before the transfer of the Payment; provided, however, that the

Trustee, on behalf of herself and her professionals, reserves all rights to seek relief under section

506(c) of the Bankruptcy Code with respect to the Fans, except as against Skanska, its parents,

subsidiaries, partners and affiliates, Moynihan Train Hall Developer LLC and the New York State

Urban Development Corporation d/b/a Empire State Development Corporation.

       5. The Trustee is authorized to direct Skylift Contracting Corp. (“Skylift”), and Skylift is

hereby directed, to release the Fans at Skylift’s premises to Skanska (or its agents) upon payment

by Skanska to Skylift of the amounts owing to Skylift for storage and loading of the Fans, which

amounts shall not exceed Five Thousand Dollars ($5,000) (the “Skylift Payment”); provided that




                                                  4
19-23480-rdd        Doc 40   Filed 09/09/19     Entered 09/09/19 13:59:57         Main Document
                                               Pg 5 of 8


in no event shall the Trustee or the Debtors’ estates be required to pay any sums to Skylift to

release the Fans.

         6. Skanska shall be responsible to make the Skylift Payment directly to Skylift prior to

removal of the Fans from Skylift’s premises or upon such other terms as Skanska and Skylift may

agree.

         7. Skanska (or its agent(s) responsible for transporting the Fans to the Project) shall

maintain appropriate insurance covering the removal of the Fans and shall provide proof of such

insurance to the Trustee prior to the pickup of the Fans from Skylift’s premises.

         8. The Fans will be transferred to Skanska “as is”, “where is”, “with all faults” and without

any representations, covenants, guarantees or warranties of any kind or nature from the Trustee or

the Debtors’ estates; provided, however, that, anything in this Order to the contrary

notwithstanding, the transfer of the Fans to Skanska shall include, and is hereby deemed to include,

the transfer by the Trustee to Skanska of all manufacturer’s warranties and extended warranties

relating to the Fans (“Warranties and Extended Warranties”); provided further, however, that in

the event any of the Fans are missing, damaged or otherwise not in new condition or not in the

condition required under the JPR Subcontract (“Unserviceable Fan or Fans”) at the time they are

picked up from Skylift’s yard by Skanska (or its agents), Skanska shall not be obligated to accept

such Unserviceable Fan or Fans; provided, further, that once any Fan or Fans are picked up from

Skylift’s yard by Skanska (or its agents), Skanska shall be deemed to have accepted such Fan or

Fans and shall have no further recourse against the Trustee or the Debtors’ estates or the Payment

with respect to such Fan or Fans.

         9. Skanska shall be entitled to a refund for each Unserviceable Fan that it does not accept

at the time of pickup equal to the product obtained by multiplying $180,000 by a fraction, the




                                                  5
19-23480-rdd      Doc 40     Filed 09/09/19      Entered 09/09/19 13:59:57          Main Document
                                                Pg 6 of 8


numerator of which shall be the price or prices charged to JPR Mechanical Services by SRS for

the Unserviceable Fan or Fans and the denominator of which shall be $101,750 (i.e., the total

charged to JPR Mechanical Services for all the Fans); provided that Skanska notifies the Trustee

and her counsel in writing by electronic mail to motoole@otoolegroup.com and

sl@lhmlawfirm.com (“Notice”); provided further that in no event shall the Trustee retain less than

$35,000 of the Payment. Following such Notice, the Trustee is authorized to pay any such refund

from the Payment to Skanska without further Order of the Court, which refund shall be paid within

five (5) business days of receipt of the Notice.

        10. The Trustee is authorized in her sole and absolute discretion, but not directed, to execute

and deliver to Skanska any documents Skanska requests or requires in order to transfer the

Warranties and Extended Warranties.

        11. The provisions of this Order shall be self-executing, and neither the Trustee nor

Skanska shall be required to execute or file releases, termination statements, assignments,

consents, or other instruments in order to effectuate, consummate, and implement the provisions

of this Order. This Order is deemed to be in recordable form sufficient to be placed in the filing or

recording system of each and every federal, state, county or local government agency, department

or office (each, a “Governmental Authority”) and all such departments and offices are hereby

directed to accept a certified copy of this Order for filing.

        12. Upon clearance of the Payment, and subject to the terms of this Order, this Order shall

be considered and constitute for any and all purposes a full and complete general assignment,

conveyance and transfer by the Trustee of the Fans or a bill of sale or assignment transferring good

and marketable, indefeasible title and interest in all of the Trustee’s right, title, and interest in and

to the Fans to Skanska.




                                                   6
19-23480-rdd     Doc 40     Filed 09/09/19     Entered 09/09/19 13:59:57        Main Document
                                              Pg 7 of 8


       13. Skanska is a good faith purchaser within the meaning of section 363(m) of the

Bankruptcy Code and, as such, is entitled to, and is hereby granted, the full rights, benefits,

privileges, and protections of section 363(m) of the Bankruptcy Code. The Skanska Transaction is

undertaken by Skanska without collusion and in good faith, as that term is used in section 363(m)

of the Bankruptcy Code, and, accordingly, the reversal or modification on appeal of the

authorization provided herein of the Transaction shall neither affect the validity of the Skanska

Transaction nor the transfer of the Fans owned by the Debtors to Skanska, free and clear of Claims,

unless such authorization is duly stayed before the transfer of the Payment to the Trustee pending

such appeal. The Trustee and Skanska will be acting in good faith if they proceed to consummate

the Transaction at any time after entry of this Order.

       14. Neither the Trustee nor Skanska have engaged in any conduct that would cause or

permit the transaction to be avoided or costs or damages to be imposed under section 363(n) of the

Bankruptcy Code. The Skanska Transaction shall not be avoidable under section 363(n) or chapter

5 of the Bankruptcy Code, and no party shall be entitled to any damages or other recovery pursuant

to section 363(n) of the Bankruptcy Code in respect of the Skanska Transaction.

       15. Notwithstanding the provisions of Bankruptcy Rules 6004(h), 6006(d) or 7062 or any

applicable provisions of the Local Rules, this Order shall not be stayed after the entry hereof, but

shall be effective and enforceable immediately upon entry, and the fourteen (14) day stay provided

in Bankruptcy Rules 6004(h) and 6006(d) is hereby expressly waived and shall not apply to this

Order. Time is of the essence in closing the Skanska Transaction and the Trustee and Skanska

intend to close the Skanska Transaction as soon as practicable. Any party objecting to this Order

must exercise due diligence in filing an appeal and pursuing a stay within the time prescribed by




                                                 7
19-23480-rdd     Doc 40      Filed 09/09/19    Entered 09/09/19 13:59:57        Main Document
                                              Pg 8 of 8


law and prior to the transfer of the Payment or risk its appeal will be foreclosed as moot. This

Order constitutes a final order upon which the Trustee and Skanska are entitled to rely.

       16. This Order shall be binding upon, and shall inure to the benefit of, the Debtors, their

estates and creditors, and Skanska and its respective successors and assigns.

       17. The Trustee, on behalf of herself and the Debtors’ estates, and Skanska, each expressly

reserve any and all of their respective rights, claims and remedies with respect to the JPR

Subcontract, the balance of the Project and the application of the Payment.

       18. The Trustee is authorized and empowered to take such steps, incur and pay such costs

and expenses, and do such things as may be reasonably necessary to fulfill the requirements

established by this Order.

       19. This Court shall retain jurisdiction over any matter or dispute arising from or relating

to the implementation of this Order.


Dated: September 9, 2019
       White Plains, New York

                                              /s/Robert D. Drain___________________
                                              Hon. Robert D. Drain
                                              United States Bankruptcy Judge




                                                8
